Citation Nr: 0414433	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected residuals of left index finger injury.  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1953 to March 1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2002 and January 2003 decisions by the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing in December 2003.  

The veteran withdrew claims of service connection for 
pneumonia and tinnitus from appellate consideration at the 
time of the hearing.  

The matter of service connection for a bilateral hearing loss 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  




FINDING OF FACT

The currently demonstrated left index finger fracture 
residuals are shown to be productive of a disability picture 
manifested by function loss due to pain that more nearly 
approximates that of favorable ankylosis of that digit; 
amputation or functional loss equating with amputation is not 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected residuals of a left index finger injury 
are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.45, 4.59, 4.71a, Diagnostic Codes 5153, 5225 (2001) 
(2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for his claim, to include 
requesting VA medical records.  

The RO has also sought and obtained an examination regarding 
the issue at hand.  A VA examination was completed in April 
2002.  Additionally, the RO has provided the veteran with the 
opportunity for a hearing that was completed in December 
2003.   

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, while the December 2001 letter 
did generally address the provisions of VCAA, the RO in its 
discussions in the January 2003 Statement of the Case (SOC) 
notified the veteran of the evidence needed to substantiate 
that claim for increase.  

The RO informed the veteran of what evidence was needed from 
him, what he could do to help with his claim, and what 
specifically VA would do to assist him.  

Thus, in the Board's opinion, the RO has notified the veteran 
of what evidence he was responsible for obtaining and what 
evidence the VA would procure.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this case, VA has met its duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  The 
assembled evidence substantiates and supports allowance of 
the veteran's increased rating claim.  

Therefore, given the favorable action taken hereinbelow, no 
additional evidence is necessary, and there is no need for 
further notice regarding the respective responsibilities of 
the appellant and VA for obtaining evidence.  See Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  The Board will 
proceed to decide the veteran's claim on the merits.  


Entitlement to a compensable evaluation for the 
service-connected residuals of left index finger injury.


The Board finds in this case that the service-connected 
residuals of the fracture of the left index finger should be 
rated under the provisions of Diagnostic Code 5225. 
  
During the course of this appeal, the diagnostic criteria 
used for evaluating this disability changed, effective on 
August 26, 2002.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  See VAOPGCPREC 3-2003, 65 
Fed. Reg. 33422 (2000). 

However, where the amended regulations expressly provide an 
effective date and does not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date. Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  

Therefore, the Board must evaluate the veteran's claim from 
the effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.  

Under former regulations, 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5227 rate ankylosis and limitation of motion of single 
digits and combinations of digits.  When classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227, the following rules will be 
observed: (1) ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation;  
(2) ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) with only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable; and (4) with the thumb, the carpometacarpal 
joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.   

Under the former regulation, extremely unfavorable ankylosis 
of the fingers, with all joints in extension or in extreme 
flexion, or with rotation and angulation of bones, will be 
rated as amputation.  Diagnostic Codes 5216 through 5219 
apply to unfavorable ankylosis or limited motion preventing 
flexion of tips to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm.  The ratings for Codes 5220 
through 5223 apply to favorable ankylosis or limited motion 
permitting flexion of the tips to within 2 inches (5.1 cms.) 
of the transverse fold of the palm. Limitation of motion of 
less than 1 inch (2.5 cms.) in either direction is not 
considered disabling.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5225, a 10 percent rating is for 
application for either unfavorable or favorable anklyosis of 
either a major or minor hand.  

Under Diagnostic Code 5153, a 10 percent rating is for 
application for amputation of the index finger through the 
middle phalanx or at the distal joint of either a major or 
minor hand.  A 20 percent rating is for application without 
metacarpal resection, at the proximal interphalangeal joint 
of proximal thereto for either a major or minor hand.  

Quoting from the revised regulations under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227:

(1)  For the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a straight 
line with the rest of the hand. The position of function 
of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these 
positions are considered to be in favorable position. 
For digits II through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 
100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 
degrees of flexion. 
  
(2)  When two or more digits of the same hand are 
affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in 
the rating schedule, the evaluation level assigned will 
be that which best represents the overall disability 
(i.e., amputation, unfavorable or favorable ankylosis, 
or limitation of motion), assigning the higher level of 
evaluation when the level of disability is equally 
balanced between one level and the next higher level.   

(3)  Evaluation of ankylosis of the index, long, 
ring, and little fingers: 

(i)  If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit 
are ankylosed, and either is in extension or 
full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation 
without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto. 
  
(ii)  If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit 
are ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is individually 
fixed in a favorable position. 
  
(iii)  If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, 
and there is a gap of more than two inches 
(5.1 cm.) between the fingertip(s) and the 
proximal transverse crease of the palm, with 
the finger(s) 
flexed to the extent possible, evaluate as 
unfavorable ankylosis. 
  
(iv) If only the metacarpophalangeal or 
proximal interphalangeal joint is ankylosed, 
and there is a gap of two inches (5.1 cm.) or 
less between the fingertip(s) and the 
proximal transverse crease of the palm, with 
the finger(s) 
flexed to the extent possible, evaluate as 
favorable ankylosis. 
 
(5) Also, if there is limitation of motion of two 
or more digits, evaluate each digitseparately and 
combine the evaluations.

Under Diagnostic Code 5225, a 10 percent rating is for 
application for either unfavorable or favorable ankylosis of 
the index finger of either a major or minor hand.  

Under Diagnostic Code 5153, a 10 percent rating is for 
application for amputation of the index finger through the 
middle phalanx or at the distal joint of either a major or 
minor hand.  A 20 percent rating is for application without 
metacarpal resection, at the proximal interphalangeal joint 
of proximal thereto for either a major or minor hand.  


Analysis

During the recent VA examination in April 2002, the veteran 
complained of having more pain involving the left index 
finger in the past few years, especially when working with 
computers.  He reported that the left hand was slightly 
aching at the time of the examination.  

On examination, the veteran had mild swelling of the left 
metacarpophalangeal join of the index finger.  He identified 
this as being the area of pain, although there was no 
palpable tenderness.  There also was minimal swelling of the 
distal interphalangeal joint.  He was able to touch the tip 
of this thumb to the tip of each finger.  He was able to 
touch the tip of the fingers to the palmar crease.  However, 
the examiner indicated that there might a slight gap of less 
than .5 cm between the tip of the left index finger and the 
palmar crease.  

The VA examiner noted that X-ray studies showed irregularity 
of the middle phalanx of the index finger due to old trauma.  
The diagnosis was that of the residuals of a fracture of the 
left index finger with mild swelling and pain of the finger.  
The examiner added that the pain described by the veteran 
that radiated to the wrist and forearm was not due to the 
fracture residual.  

At the recent hearing, the veteran testified that he was 
experiencing increasing problems with his service-connected 
left index finger injury residuals.  

Given the veteran's complaints of increasing problems with 
his left index finger and the nature of the findings reported 
in connection with the recent VA examination, the Board finds 
that the service-connected disability picture is manifested 
by a level of functional limitation that more nearly 
approximates that of favorable ankylosis of the left index 
finger.  

The recent examination indicated significantly that the 
veteran had swelling of the metatcarpal joint and could not 
fully touch the tip of the left index finger to the palmar 
crease.  These finding, in the Board's opinion, equate with a 
disability picture of ankylosis of one joint with an actual 
limitation of motion manifested by a gap or less than 5.1 cm 
between the fingertip and the palmar crease under the newer 
criteria.  

Further, the Board finds, in order to ensure rating 
consistency in this case, that the recorded findings reflect 
a disability picture that more nearly approximates that of 
functional limitation with consideration of his complaints of 
pain to more than 2.5 cm from the palmar crease under the 
older rating criteria.  

Accordingly, an increased rating of 10 percent, but not 
higher is for application in this case.  The Board notes in 
this regard that a higher rating would be assignable for the 
service-connected left index finger disability only on the 
basis of actual amputation or function limitation that would 
be consistent with amputation of that digit.  



ORDER

An increased rating of 10 percent for the service-connected 
residuals of the left index finger fracture is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

In December 2003, the veteran testified to ongoing treatment 
for his disabilities from the Martinsburg VAMC.  However, 
there is no evidence of medical treatment records dated later 
than 2001.  VA is obligated to obtain relevant treatment 
records.  38 U.S.C.A. § 5103A(b),(c) (West 2003).  

Further, the veteran testified that his military occupational 
specialty was "machine gunner."  His service personnel form 
DD-214 confirmed his duty assignment to infantry in Germany.  
He stated that as a gunner he was exposed to weapons noise in 
service.  

After service, the veteran was employed as an operations 
manager and a loan officer.  He was not subject to noise 
exposure after service.  The veteran reported his use of 
bilateral hearing aids and was told by a VA doctor that his 
hearing loss was "from the noise."  

In this case, the veteran has provided competent testimony to 
a noise exposure injury in-service.  Also, there is medical 
evidence of a current bilateral hearing loss condition.  

Thus, VA is required to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service.  

Finally the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claim in accordance with the 
requirements of that act and applicable 
court decisions.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied and send the 
veteran a letter detailing the provisions 
of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should obtain any medical 
treatment records for the claimed 
bilateral hearing loss from VA for the 
period from October 2000 to the present.  

3.  The RO should arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the appropriate 
examination(s) in order to determine the 
nature and likely etiology of the claimed 
bilateral hearing loss.  The claims 
folder should be to the examiner(s) for 
review.  The examination report, or an 
addendum to the report, should reflect 
that such a review was made.  All 
indicated testing should be performed.  
Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has a current hearing loss 
disability due to noise exposure or other 
disease or injury in service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's pending claim.  If any benefit 
sought continues to be denied, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



